DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites the phrase, “A leadless biostimulator, and an electrical feedthrough assembly for use therewith, are described herein”, which constitutes implied phraseology and should be avoided.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wengreen (US 2011/0029027 A1) in view of Jang (US 2014/0296955 A1).
Re. claims 1 and 13, Wengreen discloses a leadless biostimulator (abstract), comprising: 
a housing having a longitudinal axis and containing an electronics compartment (figure 3-5, housing 100); 
an electronics assembly mounted in the electronics compartment, wherein the electronics assembly includes an electrical connector (figure 5, feedthrough ferrule 156 used to connect feedthrough 150); and 
an electrical feedthrough assembly mounted on the housing (figure 5, feedthrough 150), wherein the electrical feedthrough assembly includes an electrode body (figure 5, electrode 120) including a cup having an electrode wall extending distally from an electrode base around an electrode cavity (figure 5, hollow body allows pin 116 to extend through the electrode 120), but does not explicitly disclose the electrode tip and the filler in the electrode cavity. 
Jang teaches the biostimulator comprising a filler in the electrode cavity, wherein the filler includes a therapeutic agent in a silicone matrix (figure 10B, distal electrode tip 106 includes a steroid capsule 107); and wherein the electrode wall includes one or more protrusions in contact with an outer surface of the filler (figure 10B, circular protrusions are along the perimeter of the steroid capsule filler 107). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wengreen to incorporate the filler of Jang in order to deliver a desirable drug for efficacy (paragraph 0079).

Re. claims 2 and 14, Wengreen further teaches wherein the electrical feedthrough assembly further includes: a pin extending proximally from the electrode base, wherein the pin is configured to be into contact with the electrical connector of the electronics assembly within the housing of the leadless biostimulator figure 5, pin 116; paragraph 0038).

Re. claims 3 and 15, Wengreen further teaches wherein the electrical feedthrough assembly further includes: one or more weeping holes extending through the electrode wall, wherein the one or more weeping holes is/are configured to deliver the therapeutic agent to target tissue when the therapeutic agent elutes from the filler and passes through at least one of the one or more weeping holes ((figure 5, vents 144, 146).

Re. claims 4-5 and 16-17, Jang further teaches wherein: the electrode tip includes a tip hole configured to deliver the therapeutic agent to target tissue when the therapeutic agent elutes from the filler and passes through the tip hole; and the electrode tip is mounted on the electrode body after the filler is loaded into the electrode cavity (figure 10A-10B, electrode tip 106 includes a hole with a diameter smaller in its distal end as opposed to its proximal end, labeled in red).

Re. claims 6 and 18, Jang further teaches wherein the electrical feedthrough assembly further includes: one or more retention features within the electrode cavity, wherein the one or more retention features is/are configured to maintain the filler at a predetermined location within the electrode cavity (figure 10B, helical electrode 108 secures steroid capsule 107).

Re. claims 7 and 19, Jang further teaches the one or more retention features include a plurality of protrusions extending from the electrode wall and in contact with an outer surface of the filler (figure 10B, circular protrusions are along the perimeter of the steroid capsule filler 107), wherein the plurality of protrusions are spaced equidistantly about the longitudinal axis (figure 10B, protrusions on the perimeter or capsule 107 are equidistant).

Re. claims 10 and 22, Jang further teaches wherein: the one or more retention features include a spring disposed within the electrode cavity; the spring extends between an internal proximal surface of the electrode tip and a distal face of the filler; and the spring biases the filler in a proximal direction and provides increased proximal biasing as the spring is compressed in response to the filler expanding within the electrode cavity as the filler reacts to bodily fluid (figure 10B, helical electrode 108 securing the steroid capsule 107 can be compressed in a spring-like manner shown by its distal end).

Re. claims 12 and 24, Wengreen further teaches wherein: the one or more retention features include a tubular spacer disposed within the electrode cavity, wherein the tubular spacer includes a through hole extending along the longitudinal axis (paragraph 0038 – “The ferrule 156 is then welded to the housing 100. A conductive element 116 runs through a hole in about the middle of the ferrule 156…”).

Claims 9, 11, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wengreen (US 2011/0029027 A1) in view of Jang (US 2014/0296955 A1) as applied to claims 1-7, 10, 12-19, 22, and 24 above, and further in view of Stevenson (US 2008/0161886 A1).
Re. claims 9 and 21, the combined invention teaches all of the elements of the claimed invention as stated above, but does not teach a coil disposed within the electrode cavity distal the filler.
Stevenson discloses a biostimulator further comprising a coil disposed within the electrode cavity distal the filler, wherein the coil extends along the longitudinal axis and is in contact with the outer surface of the filler (figure 37, coil 208 within the cavity distal to the filler 196). Wengreen/Jang and Stevenson are analogous arts within the field of biostimulators, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the coil within the cavity taught by Stevenson in order to establish an electrical connection to the conductive distal electrode tip (paragraph 0263).

Re. claims 11 and 23, Jang further teaches the one or more retention features include a first retention feature, which includes one or more protrusions extending from the electrode wall and in contact with an outer surface of the filler (figure 10B, circular protrusions are along the perimeter of the steroid capsule filler 107) but does not teach a coil disposed within the electrode cavity distal the filler. Stevenson discloses a biostimulator further comprising a coil disposed within the electrode cavity distal the filler, wherein the coil extends along the longitudinal axis and is in contact with the outer surface of the filler (figure 37, coil 208 within the cavity distal to the filler 196). Wengreen/Jang and Stevenson are analogous arts within the field of biostimulators, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the coil within the cavity taught by Stevenson in order to establish an electrical connection to the conductive distal electrode tip (paragraph 0263).

Allowable Subject Matter
Claims 8 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not anticipate and/or render obvious to the one or more retention features comprising one or more tabs formed from the electrode wall and bent inwardly into the electrode cavity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hou (US 2014/0107723 A1) discloses a biostimulator with a cup 550 and an electrode tip 512 coiled in a helical shape. 
Seeley (US 2012/0130438 A1) discloses a biostimulator with a gasket distal to the insulating region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792